95 F.3d 1160
78 A.F.T.R.2d 96-6413
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frederick VALLEE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70115.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Frederick Vallee appeals pro se the tax court's order dismissing for failure to prosecute pursuant to Tax Court Rule 123(b) Vallee's petition for a redetermination of a federal income tax deficiency and additions to tax asserted against him by the Commissioner of Internal Revenue for tax year 1992.  The tax court did not abuse its discretion in dismissing the petition where Vallee, who asserted frivolous arguments regarding the tax court's constitutional illegitimacy as a tribunal for adjudication of his petition, failed to appear at trial after notice and warning that failure to appear may result in dismissal.   See Noli v. Commissioner of Internal Revenue, 860 F.2d 1521, 1527 (9th Cir.1988) (Rule 123(b) dismissal reviewed for abuse of discretion).


3
We grant the Commissioner's motion for sanctions in the amount of $2,000 pursuant to Fed.R.App.P. 38 because Vallee's arguments on appeal are frivolous.


4
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3